DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claim 1 - 11 are allowable over the Prior Art of Record because it fails to teach or suggest an alignment head comprising a matrix of retractable guide assemblies mounted to the platform offset from the opening; each retractable guide assembly comprising a pin biased to project downwardly below the platform and having a lower end with a maximum effective diameter; wherein each pin protrudes downwardly below the platform when the pin is not in contact with an adjacent underlying surface below the platform, and each pin retracts upwardly into the platform when the pin lower end is in contact with an adjacent underlying surface below the platform in combination with the remaining limitations of the claims.

Claim 12 - 16 are allowable over the Prior Art of Record because it fails to teach or suggest an alignment head for positioning a fastener for installing a deck board to a support joist comprising a matrix of retractable guide assemblies mounted to the platform with at least one pair having a spacing; each retractable guide assembly comprising a pin biased to project downwardly below the platform and having a lower end with a maximum effective dimension; wherein each pin protrudes downwardly below the platform when the pin is not in contact with an adjacent underlying surface below the platform and each pin retracts upwardly into the platform when the pin lower end is in contact with an adjacent underlying surface below the platform and the opening defines a position located on a medial line of said spacing in combination with the remaining limitations of the claims.

Claims 17 - 20 are allowable over the Prior Art of Record because it fails to teach or suggest an alignment head for positioning a fastener to fasten a deck board overlying a support joist comprising a matrix of retractable guide assemblies mounted to the platform and offset from the opening; each retractable guide leg comprising a member biased to project downwardly below the platform and having a lower end; wherein when at least a portion of the platform rests on a deck board overlying a support joist, each member protrudes downwardly below the platform when the member is not in contact with the deck board and engages opposing sides of said support joist and each member retracts upwardly into the platform when the 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record does not disclose nor suggest the subject matter as claimed:

Demuth et al. (US 10,920,432)
Vandenberg (US Pub. 10,850,373)
Beaty (US 9,662,754)
Olden (US 5,819,412)
Young et al. (US 5,004,141)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
January 14, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861